Citation Nr: 1759273	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lung disorder, to include pneumonia.  


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to July 1983.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since transferred to the RO in Los Angeles, California.  In May 2015, the Veteran canceled his request for a hearing.  

In August 2011, the Veteran appointed American Veterans (AMVETS) as his power of attorney.  By correspondence dated August 2015, AMVETS requested that its power of attorney be canceled.  AMVETS informed the Veteran of this decision in a letter dated that same month.  By correspondence dated March 2016, the Veteran submitted signed correspondence indicating that he wishes to represent himself.  Since that time, no new power of attorney form has been submitted.  Since the December 2017 brief submitted by AMVETS does not constitute a new power of attorney, the Board finds that the Veteran continues to represent himself in this matter.

In April 2016, the Board remanded the Veteran's claim to obtain additional medical records and to readjudicate the Veteran's claim.  As shown more fully below, remand is again necessary.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A remand is required so that a VA examination and medical opinion can be obtained.  

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These four elements are satisfied with regard to the Veteran's claim.  Regarding the first element, a January 2002 VA medical record indicates hospital admission for pneumonia.  An April 2016 VA medical record notes a history of pneumonia.  This constitutes evidence of a current disability.  The first McLendon element is satisfied.  

Regarding the second element, the Veteran has stated that in September 1980 he contracted pneumonia after an in-service vaccination, which resulted in him being sick for several days and in a coma for three days.  Consistent with this, an undated "abbreviated medical record" in his Service Treatment Records (STRs) indicates two days of chest pain with cough, sputum, heavy congestion, nausea, and fever.  See STRs, page 15 of 50.  An October 1980 STR also notes two days of chest pain with congestion.  The February 2004 statement of the case states that "there is a record of treatment in service for pneumonia," but the Board has not found a notation specifically indicating in-service pneumonia.  Nevertheless, the STRs describing chest pain with congestion by themselves constitute evidence establishing that an event, injury, or disease occurred in service.  The second McLendon element is satisfied.  

Regarding the third and fourth elements, there is an indication that the Veteran's current pneumonia could be the result of his in-service chest pain with congestion, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to an examination and a medical opinion.  

VA treatment records to September 23, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 24, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from September 24, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed pneumonia.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed pneumonia; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed pneumonia was incurred in the Veteran's service, including but not limited to in-service chest pains with congestion.

In rendering these opinions, the examiner should consider service treatment records describing in-service chest pain with congestion (pages 15 and 28 of 50). 

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

